                                            Exhibit 4



Attorney                      Hourly Rate

Michelle Marrs                $290
Tricia S. Terry               $290
Kathryn Gerding               $240

Assistants

Jennifer Keener               $90
William Similo                $90
Bridget Long                  $90
Kyle Miley                    $45

                                                   Total $914.00/ 3.3 hours=$276.97

Total Blended hourly rate:                                       $276.97




 19-56859-mlo      Doc 29-4     Filed 06/29/20    Entered 06/29/20 08:41:55    Page 1 of 1
